          Case 3:19-cv-01905-JD Document 173 Filed 02/12/21 Page 1 of 2



 1 IRELL & MANELLA LLP
   Michael D. Harbour (298185)
 2 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 3 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 4 Email: mharbour@irell.com

 5 Counsel for Non-Party
   FORTRESS INVESTMENT GROUP LLC
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN FRANCISCO DIVISION

11 UNILOC 2017 LLC,                               Case No. 3:19-cv-01905-JD

12                   Plaintiff,                   SECOND STATEMENT OF RECENT
                                                  DECISIONS
13              v.

14 APPLE INC.,

15                   Defendant.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 SECOND STATEMENT OF RECENT DECISION
                                                                                Case No. 3:19-cv-01905-JD

     10913652
          Case 3:19-cv-01905-JD Document 173 Filed 02/12/21 Page 2 of 2



 1              Pursuant to Local Rule 7-3(d)(2) and in connection with Fortress Investment Group LLC’s

 2     (“Fortress”) opposition to Apple Inc.’s (“Apple”) Administrative Motion for Relief from

 3    Protective Order (Dkt. 171), Fortress hereby files this Second Statement of Recent Decisions.

 4    Apple recently filed motions to modify the protective order in two other patent infringement

 5    litigations—one involving Uniloc 2017 LLC and another involving one of the other codefendants

 6    in the antitrust case, IXI IP, LLC (“IXI”). In those motions, Apple sought essentially the same

 7    relief that it is seeking here i.e., modification of the protective order so that it could try to use

 8    designated information to support an amended antitrust complaint. Both courts denied Apple’s

 9    motion:

10                 •   On February 11, 2021, Judge Gilliam denied Apple’s motion to modify the
11                     protective order in Apple Inc. v. IXI IP, LLC et al., 4:19-cv-06769-HSG (N.D.

12                     Cal.). A copy of this order is attached as Exhibit 1.

13                 •   On February 12, 2021, Magistrate Judge Demarchi denied Apple’s motion to
14                     modify the protective order in Uniloc 2017 LLC v. Apple Inc., case No. 19-cv-

15                     01929-EJD (N.D. Cal.). A copy of this order is attached as Exhibit 2.

16

17 Dated: February 12, 2021                               Respectfully submitted,

18

19                                                        IRELL & MANELLA LLP

20

21

22                                                        By:     /s/ Michael D. Harbour
                                                                Counsel for Non-Party
23                                                              FORTRESS INEVSTMENT GROUP LLC

24

25

26

27

28
                                                                               SECOND STATEMENT OF RECENT DECISIONS
                                                                                              Case No. 3:19-cv-01905-JD

     10913652                                           -1-
